17212941DETAILED ACTION
This is in response to Applicant’s reply dated 6/28/22.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
As per Applicant’s amendment, the objection to claims 1, 10, and 12 is withdrawn. 
Claim 11 is objected to because the phrase “the first plurality of TCP/IP packets” lacks antecedent basis and should be recited as “the plurality of TCP/IP packets.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 10, 12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2002/0146016; also included in IDS) in view of Viger (FR 2926939 A1; attached copy of English translation by IP.com).

Regarding Claim 1 (Currently Amended),
A method of sending datagrams at a first network node, comprising: 

(a) establishing a first aggregated tunnel with a second network node [Liu: 0037; referring to FIG. 4, a second simplified network configuration 300 shows the base TCP connection 110c as a TCP tunnel]; 

(b) receiving datagrams of a first session from a host: (c) encapsulating a first plurality of datagrams into a first plurality of Transmission Control Protocol/Internet Protocol (TCP/IP) packets: (d) sending the first plurality of TCP/IP packets to the second network node [Liu: 0037; the base TCP connection 110c tries to transfer upper layer TCP packets (e.g., packets 302a-302e) from the cache of one gateway to the other gateway and to send session layer acknowledgments or ACKs from the receiving gateway to the sending gateway; in this example, assume that the first gateway 114 is the sending gateway and that the second gateway 116 is the receiving gateway]; and 

(e) when receiving an acknowledgment in a plurality of acknowledgments from the second network node, encapsulating a second plurality of datagrams into a second plurality of TCP/IP packets; and… the first plurality of TCP/IP packets and the second plurality of TCP/IP packets are transmitted, and the acknowledgement is received through the first aggregated tunnel [Liu: 0038; the session layer acknowledgments may be sent periodically, sent for each received packet, or sent in another, similar way; each session layer acknowledgment identifies packets that have been successfully transferred over the base TCP connection 110c from the first gateway 114 to the second gateway 116, e.g., by including information such as a total amount of IP or TCP packet bytes received thus far by the second gateway 116 at, for example, the inbound packet counter 134; 0003; when the destination receives a segment, it sends an acknowledgment to the source indicating the byte of the last segment that it has received and contiguously assembled in the stream; this acknowledgment indicates to the source that the destination has received all bytes up to and including the acknowledgment number minus one; the destination may also (or instead) send an acknowledgment of a non-contiguous segment through a mechanism such as Selective Acknowledgment (SACK); 0062; the second gateway 116 can check for any number duplicate, the third duplicate is only an example; 0063; the second gateway 116 may receive duplicate TCP ACKS as an indication of packet loss; 0064; if the TCP ACK received by second gateway 116 from the server 106 is not a third duplicate, then the second gateway 116 continues the process 700 as described below with reference to FIG. 8B; 0066; if no entry for the TCP ACK exists in the ACK queue 142, then the TCP ACK is the first acknowledgment for a particular TCP packet; the second gateway 116 puts 722 the TCP ACK in the ACK queue 142; the duplicity for the TCP ACK is marked as zero to indicate that it is the first received acknowledgment for this particular TCP packet; 0070; the second gateway 116 relays the TCP packet to first gateway 114 and puts 736 it in the outbound packet queue 138 according to rules described above]. 
Note:
Upon receiving the first ACK (where a duplicated ACK corresponds to a packet loss and comparison is made to a selected number of duplicate ACKs), the second gateway 116 continues the process 700 (i.e. next TCP packet is sent) [Liu: 0064].  In other words, the second gateway sends next TCP packet upon receiving first ACK and without waiting for any duplicate ACK. 
  
wherein: the first plurality of datagrams and the second plurality of datagrams are the datagrams of the first session received from the host at step (b) [Liu: 0019; the first and second gateways 114 and 116 may each maintain (or otherwise have access to) a cache at the session layer; the first and second caches 118 and 120 may each include counters and/or queues for tracking the transmission of packets and acknowledgements (ACKs) to and receipt of packets and acknowledgements from the gateway 114 or 116 at the opposite end of the base TCP connection 110c; 0038; each session layer acknowledgment identifies packets that have been successfully transferred over the base TCP connection 110c from the first gateway 114 to the second gateway 116, e.g., by including information such as a total amount of IP or TCP packet bytes received thus far by the second gateway 116 at, for example, the inbound packet counter 134; 0040; if the piece of information is a session layer acknowledgment from the receiving gateway, the second gateway 116 in this example, the first gateway 114 removes 404 the acknowledged packets from its session layer cache 118 (from the outbound packet queue 128)];

However, Liu does not explicitly teach “sending the second plurality of TCP/IP packets … without waiting to receive any further acknowledgment in the plurality of acknowledgments from the second network node … each acknowledgment in the plurality of acknowledgments corresponds respectively to each TCP/IP packet in the first plurality of TCP/IP packets … the second plurality of TCP/IP packets are sequential to the first plurality of TCP/IP packets ….”

POSITA would have considered the teachings of Viger for being in the same field of endeavor (i.e. a data communication system involving ACK in response to receipt) as that of Liu.

Viger teaches:
(f) sending the second plurality of TCP/IP packets to the second network node without waiting to receive any further acknowledgment in the plurality of acknowledgments from the second network node … each acknowledgment in the plurality of acknowledgments corresponds respectively to each TCP/IP packet in the first plurality of TCP/IP packets; the second plurality of TCP/IP packets are sequential to the first plurality of TCP/IP packets … [Viger: p. 4; determination of a start packet associated with a sequence number greater than the sequence numbers of packets, said packets in transit, transmitted by said input device to the network segment but for which the input device has not yet received a positive acknowledgment message from the receiving device; selecting, according to a consumption of a target bandwidth for the transmission of said stream, packets of said stream following said start packet, and for each of which an anticipated positive acknowledgment message must be transmitted to the transmitting device; the general principle of the invention therefore consists, on detection of available resources of the network segment, to select one or more streams and to temporarily accelerate the flow of the stream under consideration by an early acknowledgment mechanism, taking care to delay the start this temporary phase to prevent a transmitting device receives (anticipated) acknowledgments for packets while it has not yet received the acknowledgments of previous packets].

It would have been obvious for POSITA before the effective filing of the invention to combine the teachings of Liu and Jani in order to optimally use bandwidth of network segment [Viger: p. 4].

Regarding Claim 5 (Currently Amended),
further comprising: retransmitting part of the first plurality of datagrams to the second network node: wherein the part of the first plurality of datagrams is originally encapsulated in one or more TCP/IP packets of the first plurality of TCP/IP packets and the one or more TCP/IP packets are not received by the second network node [Liu: 0027; if a packet gets lost in transit from the first gateway 114 to the client 102 (or from the second gateway 116 to the server 106), the first gateway 114 (or the second gateway 116), upon proper detection, can retransmit the packet to the client 102 (or the server 106) from the inbound packet queue 130 (or the inbound packet queue 140). Therefore, the recovery of lost TCP packets can be hidden from the sender (the server 106 or the client 102, depending on traffic flow) and recovery time can be reduced, thereby improving the performance of upper layer TCP applications; 0048; by caching packets at the first and the second gateways 114 and 116, packets only need to be retransmitted on part of the upper layer TCP; 0053; the queues 140 and 142 can be used in retransmitting lost TCP packets from the second gateway 116 to the server 106 for the upper layer TCP].

Regarding Claim 6 (Currently Amended),
further comprising: (f) receiving datagrams of a second session from the host: (g) encapsulating a plurality of datagrams of the second session into a plurality of User Datagram Protocol/Internet Protocol (UDP/IP) packets: and (h) sending the plurality of UDP/IP packets to the second network node via a second aggregated tunnel; wherein the second aggregated tunnel is established between the first network node and the second network node [Liu: 0019; the first and second gateways 114 and 116 may each maintain (or otherwise have access to) a cache at the session layer; 0028; the first gateway 114 and the second gateway 116 are not limited to communicating with each other across the base communication link 110c using the TCP protocol; any reliable protocol such as TCP, modified forms of TCP, reliable User Datagram Protocol (UDP), reliable layer two links, and other similar protocols can be used in the network configuration 100 and adapted to the described examples.

Regarding Claim 10, which recites a method having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Regarding Claim 12 (Currently Amended),
A system of sending datagrams at a first network node, comprising: 

at least one network interface: at least one processing unit: at least one main memory: and at least one secondary storage storing program instructions executable by the at least one processing unit and configured to cause the at least one processing unit to perform [Liu: 0019; the first gateway 114 maintains a first cache 118 and the second gateway 116 maintains a second cache 120; the first and second caches 118 and 120 may each include counters and/or queues for tracking the transmission of packets and acknowledgements (ACKs) to and receipt of packets and acknowledgements from the gateway 114 or 116 at the opposite end of the base TCP connection 110c; 0032; the client 102 and the server 106 can each include any device capable of communicating with each other through the network 112 and the first and second gateways 114 and 116 such as a server, a mobile computer, a stationary computer, a telephone, a pager, a personal digital assistant, or other similar device; 0033; The caches 118 and 120 can each include a storage mechanism such as a data queue, a buffer, a local or remote memory device, or other similar mechanism]: 

(a) establishing a first aggregated tunnel with a second network node [Liu: 0037; referring to FIG. 4, a second simplified network configuration 300 shows the base TCP connection 110c as a TCP tunnel];

 (b) receiving datagrams of a first session from a host; (c)encapsulating a first plurality of datagrams into a first plurality of Transmission Control Protocol/Internet Protocol (TCP/IP) packets; (d) sending the first plurality of TCP/IP packets to the second network node [Liu: 0037; the base TCP connection 110c tries to transfer upper layer TCP packets (e.g., packets 302a-302e) from the cache of one gateway to the other gateway and to send session layer acknowledgments or ACKs from the receiving gateway to the sending gateway; in this example, assume that the first gateway 114 is the sending gateway and that the second gateway 116 is the receiving gateway]; 

(e) when receiving an acknowledgment in a plurality of acknowledgments from the second network node, encapsulating a second plurality of datagrams into a second plurality of TCP/IP packets; and … the first plurality of TCP/IP packets and the second plurality of TCP/IP packets are transmitted, and the acknowledgement is received through the first aggregated tunnel [Liu: 0038; the session layer acknowledgments may be sent periodically, sent for each received packet, or sent in another, similar way; each session layer acknowledgment identifies packets that have been successfully transferred over the base TCP connection 110c from the first gateway 114 to the second gateway 116, e.g., by including information such as a total amount of IP or TCP packet bytes received thus far by the second gateway 116 at, for example, the inbound packet counter 134; 0003; when the destination receives a segment, it sends an acknowledgment to the source indicating the byte of the last segment that it has received and contiguously assembled in the stream; this acknowledgment indicates to the source that the destination has received all bytes up to and including the acknowledgment number minus one; the destination may also (or instead) send an acknowledgment of a non-contiguous segment through a mechanism such as Selective Acknowledgment (SACK); 0062; the second gateway 116 can check for any number duplicate, the third duplicate is only an example; 0063; the second gateway 116 may receive duplicate TCP ACKS as an indication of packet loss; 0064; if the TCP ACK received by second gateway 116 from the server 106 is not a third duplicate, then the second gateway 116 continues the process 700 as described below with reference to FIG. 8B; 0066; if no entry for the TCP ACK exists in the ACK queue 142, then the TCP ACK is the first acknowledgment for a particular TCP packet; the second gateway 116 puts 722 the TCP ACK in the ACK queue 142; the duplicity for the TCP ACK is marked as zero to indicate that it is the first received acknowledgment for this particular TCP packet; 0070; the second gateway 116 relays the TCP packet to first gateway 114 and puts 736 it in the outbound packet queue 138 according to rules described above].
Note:
Upon receiving the first ACK (where a duplicated ACK corresponds to a packet loss and comparison is made to a selected number of duplicate ACKs), the second gateway 116 continues the process 700 (i.e. next TCP packet is sent) [Liu: 0064].  In other words, the second gateway sends next TCP packet upon receiving first ACK and without waiting for any duplicate ACK. 

wherein: the first plurality of datagrams and the second plurality of datagrams are the datagrams of the first session received from the host at step (b) [Liu: 0019; the first and second gateways 114 and 116 may each maintain (or otherwise have access to) a cache at the session layer; the first and second caches 118 and 120 may each include counters and/or queues for tracking the transmission of packets and acknowledgements (ACKs) to and receipt of packets and acknowledgements from the gateway 114 or 116 at the opposite end of the base TCP connection 110c; 0038; each session layer acknowledgment identifies packets that have been successfully transferred over the base TCP connection 110c from the first gateway 114 to the second gateway 116, e.g., by including information such as a total amount of IP or TCP packet bytes received thus far by the second gateway 116 at, for example, the inbound packet counter 134; 0040; if the piece of information is a session layer acknowledgment from the receiving gateway, the second gateway 116 in this example, the first gateway 114 removes 404 the acknowledged packets from its session layer cache 118 (from the outbound packet queue 128)];

However, Liu does not teach “sending the second plurality of TCP/IP packets … without waiting to receive any further acknowledgment in the plurality of acknowledgments from the second network node … each acknowledgment in the plurality of acknowledgments corresponds respectively to each TCP/IP packet in the first plurality of TCP/IP packets … the second plurality of TCP/IP packets are sequential to the first plurality of TCP/IP packets.”

POSITA would have considered the teachings of Viger for being in the same field of endeavor (i.e. a data communication system involving ACK in response to receipt) as that of Liu.

Viger teaches:
(f) sending the second plurality of TCP/IP packets to the second network node without waiting to receive any further acknowledgment in the plurality of acknowledgments from the second network node … each acknowledgment in the plurality of acknowledgments corresponds respectively to each TCP/IP packet in the first plurality of TCP/IP packets … the second plurality of TCP/IP packets are sequential to the first plurality of TCP/IP packets … [Viger: p. 4; determination of a start packet associated with a sequence number greater than the sequence numbers of packets, said packets in transit, transmitted by said input device to the network segment but for which the input device has not yet received a positive acknowledgment message from the receiving device; selecting, according to a consumption of a target bandwidth for the transmission of said stream, packets of said stream following said start packet, and for each of which an anticipated positive acknowledgment message must be transmitted to the transmitting device; the general principle of the invention therefore consists, on detection of available resources of the network segment, to select one or more streams and to temporarily accelerate the flow of the stream under consideration by an early acknowledgment mechanism, taking care to delay the start this temporary phase to prevent a transmitting device receives (anticipated) acknowledgments for packets while it has not yet received the acknowledgments of previous packets].

It would have been obvious for POSITA before the effective filing of the invention to combine the teachings of Liu and Jani in order to optimally use bandwidth of network segment [Viger: p. 4].

Regarding Claim 16, which recites a system having the same claim limitations as those in claim 5 above, the same rationale of rejection as presented in claim 5 is applicable.

Regarding Claim 17, which recites a system having the same claim limitations as those in claim 6 above, the same rationale of rejection as presented in claim 6 is applicable.

Claims 2-3, 7-8, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu-Viger in view of Suga (US 2014/0313996).

Regarding Claim 2 (Currently Amended),
Liu in Liu-Viger combination teaches that a second simplified network configuration 300 shows the base TCP connection 110c as a TCP tunnel [Liu: 0037].

However, Liu-Viger does not teach aggregated tunnel as a … plurality of tunnels.

Suga teaches:
wherein the first aggregated tunnel comprises a first plurality of tunnels [Suga: plurality of tunnels == link aggregation technology; 0003; the link aggregation technology is a technology in which a plurality of communication links that are usable for communication are prepared between the transmission apparatus and the reception apparatus, and a communication link for transmitting data from the transmission apparatus is switched among the plurality of communication links in accordance with the usage state of each communication link, thereby improving the throughput of communication; then, data transmitted from the transmission apparatus is transmitted in accordance with a protocol such as Transmission Control Protocol (TCP) or User Datagram Protocol (UDP)].

It would have been obvious for POSITA before the effective filing of the invention to combine the teachings of Liu-Viger and Suga in order to avoid disorder of packets [Suga: 0005].

Regarding Claim 3,
wherein the first plurality of tunnels comprises at least one tunnel established using a satellite connection [Liu: 0034; the communication links 110a-110e can include any kind and any combination of communication links such as modem links, Ethernet links, cables, point-to-point links, infrared connections, fiber optic links, cellular links, Bluetooth, satellite links, and other similar links].

Regarding Claim 7, which recites the same claim limitations as those in claim 2 above, the same rationale of rejection as presented in claim 2 is applicable.

Regarding Claim 8, which recites the same claim limitations as those in claim 3 above, the same rationale of rejection as presented in claim 3 is applicable.

Regarding Claim 13, which recites the same claim limitations as those in claim 2 above, the same rationale of rejection as presented in claim 2 is applicable.

Regarding Claim 14, which recites the same claim limitations as those in claim 3 above, the same rationale of rejection as presented in claim 3 is applicable.

Regarding Claim 18, which recites the same claim limitations as those in claim 2 above, the same rationale of rejection as presented in claim 2 is applicable.

Regarding Claim 19, which recites the same claim limitations as those in claim 3 above, the same rationale of rejection as presented in claim 3 is applicable.

Claims 4, 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu-Viger-Suga in view of Agrawal (US 2020/0266955).

Regarding Claim 4,
In Liu-Viger-Suga combination, Liu teaches that the communication links 110a-110e can include any kind and any combination of communication links such as modem links, Ethernet links, cables, point-to-point links, infrared connections, fiber optic links, cellular links, Bluetooth, satellite links, and other similar links [Liu: 0034].

However, Liu-Viger-Suga does not teach a 5G connection.

Agrawal teaches:
wherein the first plurality of tunnels comprises at least one tunnel established using a 5G connection [Agrawal: 0033; One goal of ACK aggregation is to reduce bandwidth consumed by ACKs (e.g., uplink (UL) capacity for 5G); 0036; A BS 105 configured for 5G NR (collectively referred to as Next Generation RAN (NG-RAN)].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Liu-Viger-Suga and Agrawal in order to expand and support diverse usage scenarios and applications with respect to current mobile network generations [Agrawal: 0004].

Regarding Claim 9, which recites the same claim limitations as those in claim 4 above, the same rationale of rejection as presented in claim 4 is applicable.

Regarding Claim 15, which recites the same claim limitations as those in claim 4 above, the same rationale of rejection as presented in claim 4 is applicable.

Regarding Claim 20, which recites the same claim limitations as those in claim 4 above, the same rationale of rejection as presented in claim 4 is applicable.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu-Viger in view of Altman (US 2019/0312815).

Regarding Claim 11 (Currently Amended), 
In Liu-Viger combination, Liu teaches that any reliable protocol such as TCP, modified forms of TCP, reliable User Datagram Protocol (UDP), reliable layer two links, and other similar protocols can be used in the network configuration 100 and adapted to the described examples [Liu: 0028].

However, Liu-Viger does not teach … network performance of sending … TCP/IP packets … UDP/IP packets … and selecting … based on the network performance ….

Altman teaches:
further comprising: (j) determining network performance of the sending of the first plurality of TCP/IP packets and network performance of the sending of  the plurality of UDP/IP packets; and (k) selecting the first aggregated tunnel or the second aggregated tunnel to be used for further datagrams of the first session based on the network performance of the sending of the first plurality of TCP/IP packets and the network performance of the sending of the first plurality of UDP/IP packets [Altman: 0034; Only when a flow develops into a bandwidth-demanding TCP or UDP flow will the transmitting unit or the DB-GW move or switch this flow or stream into a multiple-link bonded stream; 0061; if the number of packets waiting to be transmitted from a specific first TCP or similar flow or connection (#A) is low, such as a small-sized web surfing or web-browsing request, whereas the number of packets awaiting or anticipated to be needed to be transmitted from another second TCP or similar or UDP flow (#B) is high volume or prolonged, for example when a YouTube or Netflix stream is viewed or when a live video is uploaded, then, the flow #A may be directed to a modem or link M1 with a low TCP receive window, whereas the flow #B may be transmitted over a bonded virtual link comprised of multiple communication links that are served by two or more other modems or connections or links, e.g. modems M2 and M3 and M4; whereas the single modem M1 has a momentary RTTi and/or LOSSi momentarily sufficiently different from each one of those of M2, M3 and M4, all of which are sufficiently momentarily similar or close enough (to each other) in their sizes].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Liu-Viger and Altman in order to modify and/or re-configure the bonded communication channel [Altman: 0021].

Response to Arguments
Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive.

I.	Applicant argues regarding claims 1, 10, and 12 on pages 7-8 of the Remarks section that Jani sends customized acknowledgments for each packet, or for every fifth packet, or a few times for each image, or for each image, or for every fifth image, etc.  In contrast, the claim discloses sending packets without waiting to receive any further acknowledgment.  Jani’s customized acknowledgment is not equivalent to receiving no acknowledgement as claimed. 
Examiner’s Response:
Please see the office action above, where Liu-Viger combination has been cited to teach this limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468